UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7979


LAWRENCE DONAL HOWERTON, JR.,

                  Petitioner – Appellant,

             v.

JEFFREY DILLMAN, Warden; GENE M. JOHNSON, Director,

                  Respondents – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:09-cv-00237-sgw-mfu)


Submitted:    January 19, 2010               Decided:   January 28, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence Donal Howerton, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lawrence       Donal       Howerton,    Jr.,    seeks      to     appeal    the

district court’s order dismissing his 28 U.S.C. § 2254 (2006)

petition as untimely filed.              The order is not appealable unless

a    circuit     justice        or     judge      issues       a     certificate        of

appealability.           See     28     U.S.C.     § 2253(c)(1)            (2006).       A

certificate      of     appealability          will      not       issue     absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)         (2006).      A     prisoner      satisfies       this

standard   by    demonstrating         that    reasonable      jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                         See Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).      We    have     independently         reviewed     the     record   and

conclude   that       Howerton    has    not     made    the   requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court    and     argument      would     not   aid    the    decisional

process.

                                                                               DISMISSED



                                           2